WELLFORD, Circuit Judge,
concurring in part and dissenting in part.
I concur in the well-reasoned decision reversing the Board with respect to Clock Electric’s hiring of Joseph Gelski for legitimate business reasons and not motivated by anti-union animus. I find it to be a very close question indeed on the conclusion that there were not sound and sufficient reasons, other than union considerations, for not hiring Crumbley as well as Embreseia.
However, I respectfully dissent as to the decision set out in Part IIB of Judge Kennedy’s opinion that the single photograph of Orin Lemin, a strong union adherent, was a violation of § 8(a)(1) of the NLRA. To violate this provision, an employer must “interfere with, restrain, or coerce [an employee] in the exercise of [his] rights.” 29 U.S.C. § 158(a)(1). Under the unquestioned circumstances of this case, I would find no interference, restraint, or coercion in the taking of a single picture of the picketing Orin Lemin carrying a sign with respect to the exercise of his rights. It is clear that Lemin understood his rights and had no hesitation in exercising his rights repeatedly in the presence of his employer. The activity involved was open and obvious to the public and to his employer at a common construction site. There was no recriminatory action such as discharge, immediate suspension, or warning as a consequence of Lemin’s activity. He was not censured or threatened for having picketed. Furthermore, situs picketing in the construction industry does raise implications of a secondary boycott, a matter of longstanding past dispute between these parties. Thus, it is not beyond belief that the company was merely preparing its defense for possible future litigation.
The majority cites no case from this circuit involving this particular issue, much less a case involving the taking of a single photograph.1 The Board cited two cases from this circuit, Larand Leisurelies, Inc. v. N.L.R.B., 523 F.2d 814 (6th Cir.1975), and N.L.R.B. v. Rybold Heater Co., 408 F.2d 888 (6th Cir.1969). Neither of these cases, in my view, involved remotely comparable facts and circumstances with respect to an employer’s photographing actions. Larand Leisurelies involved multiple picture-taking over several days at the employer’s store and the court made much of the fact that the photographs were not introduced into evidence in the proceedings before the Board or in court. Larand Leisurelies, 523 F.2d at 819. Rybold Heater Co. stated, in pertinent part: “The effect of Respondent’s photographic exercises — often with unloaded cameras — was to scatter the pickets and halt their activities.” Rybold Heater Co., 408 F.2d at 891. They “did interfere with protected activity.” Id. (emphasis added).
The principal Board case relied upon, F.W. Woolworth Co., 310 N.L.R.B. 1197 (1993), was a divided opinion on this photographing-unfair labor practice question. It involved five photographs of “peaceful handbilling” at a Woolworth store. The majority in that decision makes reference to whether this activity “reasonably tends to interfere with” the exercise of employee rights, (emphasis added.) Many employees were pictured, and there was other interference by the employer with the handbilling. The Board considered whether there was “proper justification” for the employer’s actions, and the majority concluded that the actions reasonably did relate to an atmosphere of potential fear, intimidation, or coercion with respect to the employees.
The dissenter in Woohuorth, I believe, had it right that the photographing of employees in such activity as handbilling is “not per se unlawful,” and that a tribunal should look to all the surrounding circumstances “to deter*920mine whether employees were coerced,” citing U.S. Steel Corp. v. NLRB, 682 F.2d 98 (3d Cir.1982).
U.S. Steel Corp. involved two photographers taking a series of pictures at a demonstration of employees, a course which had been followed by the employer on prior occasions. The court considered whether the employer’s actions “may reasonably tend” to bring about restraint or coercion or cause interference with employee rights, and concluded, under the circumstances (contrary to the Board), that they did not. Id. at 101, 103. There was certainly no per se violation, and the ALJ in that ease found “no remedial order was warranted.” Id. at 100. U.S. Steel Corp. indicated that in this type of unfair labor practice charge, the court should carefully consider the underlying circumstances on a case-by-case basis. Id. at 101. I am convinced that this is the proper course.
In the case now before us, I cannot conclude that the single action and episode involving the employer did “interfere with, restrain, or coerce” Lemin, or any other employee of Clock Electric. This single photograph did not reasonably tend to do any of these things. I find no other really comparable authority for the Board activity. I would therefore REVERSE the Board on this issue for the reasons indicated.

. United Parcel Service v. N.L.R.B., 41 F.3d 1068 (6th Cir. 1994), and N.L.R.B. v. Okun Bros. Shoe Store, Inc., 825 F.2d 102 (6th Cir.1987), involved § 8(a)(1) cases of threats, surveillance, and coercive tactics designed to interfere with employees’ rights, not photographing activity.